Detailed Action1
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2022 has been entered.

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over JP2003-291241 (“Toyo”) in view of USPGPub No. 2010/0096103 (“Toda”), USPGPub No. 2020/0191492 (“Liu”) and USPGPub No. 2019/0368823 (“Chan”).
Regarding claim 1, Toyo teaches a manufacturing method of a roll bond plate evaporator (figs. 3, 5 & 10; pages 1 & 4-5, wherein all references to the Toyo specification refer to the document submitted in the IDS filed on March 3, 2022) , comprising steps of: providing a first plate body (12) and a second plate body (13) correspondingly mated with each other by means of welding to form a heat dissipation member (figs. 3, 5 & 10; pages 1, 4-6 & 8), the first and second plate bodies together defining an internal flow way (11), the heat dissipation member having at least one inlet (11a) and at least one outlet (11b), the internal flow way being in communication with the inlet and the outlet (fig. 3, page 8).
Toyo further teaches providing a cleaning liquid and injecting the cleaning liquid into the heat dissipation member through the inlet (first full paragraph of page 6). However, Toyo fails to explicitly teach the cleaning liquid flows from the inlet through the flow way to the outlet and discharges out of the heat dissipation member. This would have been obvious in view of Toda.
Toda is also directed to heat exchangers (para. [0001]). Toda teaches that after assembling the heat exchanger it is known to clean the channels of the heat exchanger to remove oil and other contaminations therein (paras. [0048]-[0050]). Toda teaches to clean the channels by connecting an inlet 16 and outlet 15 to a cleaning tank and circulating the cleaning solution(s) from the cleaning tank into the inlet 16, through the channels and out of the outlet 15 back into the tank (figs. 1 & 2, paras. [0049] & [0050]). In order to provide a cleaned flow way, Toda then teaches to similarly circulate water to remove the cleaning solution (para. [0050]). 
In this case, Toyo and Toda each teach to clean the flow way of a heat exchanger having an inlet and an outlet. Toda teaches a known and predictable way to remove contaminates from the flow way of a newly manufactured/assembled heat exchanger, i.e. by connecting the inlet and outlet to a cleaning tank that circulates a cleaning solution through the inlet and out of the outlet. This allows the chemical cleaning solution and water to be continuously moved through the flow way at a predetermined pressure/flow rate to help to remove contaminates therein. Thus, it would be obvious to perform the cleaning step of Toyo by continuously circulating a chemical cleaning solution, and subsequent water cleaning, through the flow way from the inlet to the outlet. 
Toyo also teaches sealing the outlets with a sealing device (paragraph beginning on bottom of page 7), vacuuming the flow way with a vacuuming device (paragraph beginning on bottom of page 7), and, filling a working fluid into the flow way from the inlet and then sealing the inlet (paragraph beginning on bottom of page 7). However, Toyo fails to explicitly teach these three steps happening in order. This would have been obvious in view of Liu. 
Liu is also directed to a manufacturing method of a roll bond plate evaporator (para. [0002]), comprising steps of: providing a heat dissipation member 10 having an inlet 121; vacuuming the flow way with a vacuuming device; then filling a working fluid into the flow way from the inlet and then sealing the inlet (figs. 3-7, paras. [0041]-[0045]).
In this case, both Toyo et al. and Liu are directed to sealing a working fluid within a roll bonded plate evaporator, wherein the flow way of the evaporator is in a vacuum state. Liu teaches a known and predictable way of providing the working fluid in the vacuumed evaporator flow way, i.e. by vacuuming the flow way, then introducing the fluid, and then sealing the inlet. Thus, it would be obvious to modify Toyo such that the working fluid is provided in the vacuumed flow way providing a single opening to the flow way, providing a device that vacuums the flow way from the opening, filling the working fluid into the flow way from the opening, and then sealing the opening. Further, Toyo and Liu teach that it is predictable to seal one of the openings of the evaporator of Toyo, i.e. by welding or pressing.
Given the above modification, since the vacuum device and working fluid are connected/injected to a single opening, i.e. the inlet, the natural logical result is that the outlet of Toyo is sealed with a sealing device prior to the vacuuming and filling steps. Toyo teaches that the sealing device is a welding device (page 7).
Toyo et al. fails to explicitly teach the internal flow way having a capillary structure on an inner wall. However, this would have been obvious in view of Chan.
Chan is also directed to a roll bond evaporator (fig. 14, para. [0100]). Chan teaches to cover at least a portion of the flow way with a capillary structure in order to help liquid flow towards the heat source (paras. [0047] & [0099]). The capillary structure can be provided on the entire inner surface of the flow way (figs. 17 & 22) or on portions (figs. 16, 18-21 & 23-25, paras. [0104]-[0114]). The capillary structures may be provided on the plates prior to, or after, roll bonding by (1) filling powder in the channel 1405a and sintering the powder, (2) inserting a molded capillary structure in the channel, or (3) placing a molded capillary structure in graphite printing tubes in the bottom and top metal plates (paras. [0116] & [0119]-[0122]).
In this case, both Toyo et al. and Chan are directed to roll bond plate evaporators having a fluid sealed within a flow way. Chan teaches that it is predictable to form a capillary structure on at least a portion of the flow way walls prior to or after roll bonding, and that this will predictably aid in allowing the working fluid to flow opposite the force of gravity to allow flow back to the heat absorbing area. Thus, in order to allow flow back to the heat absorbing area, it would be obvious to modify Toyo to provide a capillary structure on the plates prior to roll bonding.
Regarding claim 3, as detailed in the rejection to claim 1 above, Toyo et al. further teach a step of providing a liquid to fill from the inlet into the heat dissipation member so as to wash out the cleaning liquid remaining in the flow way and flow out of the outlet to discharge from the heat dissipation member after the step of providing a cleaning liquid to fill into the heat dissipation member from the inlet and flow from the inlet through the flow way to the outlet and discharge out of the heat dissipation member (Toda, para. [0050], wherein pure water cleaning is performed after each cleaning solution).
Regarding claim 5, as detailed in the rejection to claim 1 above, Toyo et al. further teach the cleaning liquid is a chemical agent (Toda, para. [0050]).
 Regarding claim 6, Toyo et al. further teach the liquid is pure water (Toda, para. [0050]).
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Toyo in view of The Basic Principles of Heat Exchanger Cleaning, AviationPros, Published September 22, 2009, available at https://www.aviationpros.com/home/article/10374351/the-basic-principles-of-heat-exchanger-cleaning (“NPL”), Liu, and Chan.
Regarding claim 1, as detailed in the previous rejection to claim 1 above, Toyo in view of Liu and Chan teach all the limitations of claim 1 except for  a manufacturing method of a roll bond plate evaporator (figs. 3, 5 & 10; pages 1 & 4-5, wherein all references to the Toyo specification refer to the document submitted in the IDS filed on March 3, 2022) , comprising steps of: providing a first plate body (12) and a second plate body (13) correspondingly mated with each other by means of welding to form a heat dissipation member (figs. 3, 5 & 10; pages 1, 4-6 & 8), the first and second plate bodies together defining an internal flow way (11), the heat dissipation member having at least one inlet (11a) and at least one outlet (11b), the internal flow way being in communication with the inlet and the outlet (fig. 3, page 8).
Toyo further teaches providing a cleaning liquid and filling the cleaning liquid into inside of the heat dissipation member from the inlet (first full paragraph of page 6). However, Toyo fails to explicitly teach the cleaning liquid flows from the inlet through the flow way to the outlet and discharges out of the heat dissipation member. This would have been obvious in view of NPL.
NPL is directed to cleaning heat exchangers (page 1, wherein all references to NPL refer to the document submitted herewith). NPL teaches that new heat exchangers should be cleaned to remove oils and manufacturing debris (page 2), and that it is an industry standard to use a chemical, velocity, and mechanical energy (pages 4 & 9-11). NPL teaches to perform the cleaning by flushing, i.e. injecting solution through the inlet and out of the outlet with sufficient velocity to remove debris, oil, etc. (pages 2, 8-9 & 11).
In this case, Toyo and NPL each teach to clean the flow way of a heat exchanger having an inlet and an outlet. NPL teaches that it is known and predictable to clean newly manufactured heat exchangers via a flushing process with a chemical solution. This allows the chemical cleaning solution to be continuously moved through the flow way at a predetermined velocity to remove and carry away debris. Thus, it would be obvious to perform the cleaning step of Toyo by flushing the evaporator by continuously injecting a chemical cleaning solution through the flow way from the inlet to the outlet at a predetermined velocity. 
Toyo also teaches sealing the outlets with a sealing device (paragraph beginning on bottom of page 7), vacuuming the flow way with a vacuuming device (paragraph beginning on bottom of page 7), and, filling a working fluid into the flow way from the inlet and then sealing the inlet (paragraph beginning on bottom of page 7). However, Toyo fails to explicitly teach these three steps happening in order. This would have been obvious in view of Liu for the same reasons detailed in the previous rejection to claim 1, above. 
Toyo et al. fails to explicitly teach the internal flow way having a capillary structure on an inner wall. However, this would have been obvious in view of Chan for the same reasons detailed in the previous rejection to claim 1 above.
Regarding claim 5, Toyo et al. further teach the cleaning liquid is a chemical agent (NPL, pages 6-8).
 Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Toyo et al. as applied to either rejection of claim 1 above, and further in view of USPGPub 2019/0178586 (“Sjodin”).
Regarding claim 7, Toyo et al. further teach the sealing device is a welding device, the outlet being sealed by the welding device (Toyo, last paragraph on page 7). However, Toyo et al. fail to explicitly teach argon arc welding, flame welding, high-frequency welding or laser welding. This would have been obvious in view of Sjodin.
Sjodin is also directed to heat exchangers formed of plates (para. [0001]). Sjodin teaches to weld the plates together, thereby sealing the channels formed between the plates (fig. 1, para. [0044]). Sjodin teaches that small seams/slits present between the plates prior to welding can be welded via laser welding (para. [0044]). 
In this case, both Toyo et al. and Sjodin are directed to heat exchangers formed from plates. Toyo teaches to seal the small diameter flow way by welding the inlets/outlets. However, Toyo is silent as to what welding technique is used. Sjodin teaches that small diameter openings can be welded via laser welding. Thus, it would be predictable and obvious to modify Toyo et al. to weld the inlets/outlets via laser welding, and that doing so will adequately seal the flow way.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Toyo et al. as applied to both rejections of claim 1, and claim 3, above, and further in view of US Patent No. 4,563,230 (“Nocivelli”).
Regarding claims 2 and 4, Toyo et al. fail to explicitly teach a step of providing a drying device to dry the flow way after the step of providing a cleaning liquid to fill into the heat dissipation member from the inlet and flow from the inlet through the flow way to the outlet and discharge out of the heat dissipation member. However, this would have been obvious in view of Nocivelli.
Nocivelli is also directed to heat exchangers comprising channels formed by plates (col. 1 lines 6-20). Nocivelli teaches to inject liquid into the channels (col. 1 lines 19-20). Nocivelli teaches that when injecting liquid into channels of a heat exchanger, it is known to carry out a drying process in order to remove all liquid from the ducts (col. 1 lines 19-27).
In this case, both Toyo et al. and Nocivelli are both directed to heat exchangers comprising channels formed by plates. Toyo et al. teach to inject a cleaning solution into the flow way. Nocivelli teaches that when introducing water or other liquids into heat exchanger channels, it is predictable to perform a drying operation to rid the channels of all the liquid. There would be a reasonable expectation of success drying the channels of liquid after the cleaning step, for example by air drying, pumping air therein, or heating. Thus, it would be obvious to dry the flow way of Toyo et al. after cleaning the flow way with liquids in order to remove all liquids from the flow way.
Given the above modification, the drying device is interpreted as the device to inject air in the flow way, heat the flow way, or the device the heat exchanger air dries on.

Response to Arguments
Applicant's arguments filed July 8, 2022 (“the remarks”) have been fully considered.  Each of applicant’s remarks is set forth, followed by examiner’s response.
On pages 5-6 of the remarks, Applicant argues that the welding in Toyo is cold welding, whereas the welding in the instant application is hot welding.
The claims in the instant application don’t specify if the welding is cold or hot welding. Thus, the cold welding technique of Toyo reads on the claims. Further, the examiner notes that Applicant’s specification never mentions the word “hot”.
On pages 6-7 of the remarks, Applicant argues that the reasons for cleaning the flow way in the instant application are different than Todo’s. Further, Todo doesn’t teach a capillary structure on the inner wall.
It is not necessary for a prior art reference to achieve the same benefits or solve the same problem as Applicant’s invention. See MPEP 2144(IV). In this case, Toyo teaches to clean the internal flow way, but is silent as to the specifics of the cleaning process. Todo is used to teach a known, specific way to clean the internal flow way of a heat exchanger to remove contaminates left over from the manufacturing/assembly process. Thus, the examiner still believes that circulating a cleaning solution and water through the flow way as taught by Todo would be obvious to remove contaminates left over from the manufacturing process.
With respect to the capillary structure, Chan is used to teach this. One of skill in the art could predictably clean a flow way having a capillary structure with the process of Todo.
On pages 7-8 of the remarks, Applicant states some differences in the manufacturing process of Liu with respect to the claimed invention. 
One cannot show unobviousness by attacking references individually where the rejection is based on a combination of the references. The examiner acknowledges that Liu does not teach the claimed invention in its entirety. However, the examiner is not persuaded that the claimed invention is not obvious in view of the combination of Toyo, Todo/NPL, Liu and Chan.
On pages 8-9 of the remarks, Applicant argues that one of skill in the art would not have combined Toyo, Liu, and Chan because there are differences in the manufacturing processes.
Each of Toyo, Liu, and Chan are pertinent to different aspects of Applicant’s claimed invention. Thus, the examiner believes that one of skill in the art could have taken aspects of each reference and combined them with Toyo, specifically the capillary teachings of Chan and the degassing/filling teachings of Liu. One of skill in the art has the requisite creativity to combine aspects of multiple references even when those references have differences between them.
On page 9 of the remarks, Applicant argues that the combination does not teach the claimed invention because Toyo in view of Liu would have only one opening for the cleaning liquid to flow.
Toyo teaches to clean the flow way of a roll bonded evaporator having two openings. One of skill in the art appreciates (and as is taught by NPL and Todo) that flushing or circulating cleaning solution through two openings is industry accepted way of cleaning heat exchanger flow ways because it allows a constant velocity of the cleaning solution in order to remove and carry away debris. Thus, the examiner still believes it is obvious to manufacture and clean the evaporator taught by Toyo (which has two openings). Liu is used to teach that the vacuuming and filling steps can be performed with one opening. Thus, the examiner further believes that it would be obvious in view of Liu to close one of the openings prior to the vacuuming and filling steps. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A COOK/Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”